DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/22 has been entered.


Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-13 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious an electronic device, comprising: 
a process control component coupled with at least part of the processing components through at least one electrical connection through the stack for transmitting signals and configured for controlling processes executed by the processing components and/or by the process control component; wherein the at least one electrical connection is arranged between one main surface of the process control component and at least one main surface of the coupled part of processing components; wherein the heat removal structure is arranged at another main surface of the process control component opposite to the one main surface of the process control component or at at least one other main surface of the coupled part of processing components opposite to the at least one main surface of the coupled part of processing components, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Wu(USPGPUB DOCUMENT: 2016/0155732)  disclose in Fig 19, see modified figure in office action, an electronic device, comprising:
a stack(120/130/111) comprising at least one electrically conductive layer structure(111) and/or at least one electrically insulating layer structure(120/130);
a plurality of processing components(left/right 112 of Wu) on and/or in the stack(120/130/111);
a process component (bottom 112)  coupled  (electrically coupled by way of 108/960/111) with at least part of the processing components (left/right 112)
; and a heat removal structure(108/960)(arrangement of thermally conductive material 960/108’s may be interpreted as heat removal structure)[0044] on or above which at least one of the  process component(bottom 112) and the processing components(left/right 112) is arranged for removing heat away from the stack(960 of the one or more vias 108 can function as one or more fins of a heat sink to facilitate heat removal away)[0043] but does not disclose the relationship of a process control component coupled with at least part of the processing components through at least one electrical connection through the stack for transmitting signals and configured for controlling processes executed by the processing components and/or by the process control component; wherein the at least one electrical connection is arranged between one main surface of the process control component and at least one main surface of the coupled part of processing components; wherein the heat removal structure is arranged at another main surface of the process control component opposite to the one main surface of the process control component or at at least one other main surface of the coupled part of processing components opposite to the at least one main surface of the coupled part of processing components.  Therefore, it would not be obvious to make the electronic device as claimed.


Claims 14-15 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a method of manufacturing an electronic device the method comprising:  mounting a process control component, configured for controlling processes executed by at least one of the process control component and the processing components, on and/or in the stack in such a way that the process control component is coupled through at least one electrical connection through the stack with at least part of the processing components for transmitting signals; wherein the at least one electrical connection is arranged between one main surface of the process control component and at least one main surface of the coupled part of processing components; wherein the heat removal structure is arranged at another main surface of the process control component opposite to the one main surface of the process control component or at at least one other main surface of the coupled part of processing components opposite to the at least one main surface of the coupled part of processing components, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Wu(USPGPUB DOCUMENT: 2016/0155732) and Takatani (USPGPUB DOCUMENT: 2017/0084592)  wherein the method comprises (see Fig 20 of Wu):
mounting a plurality of processing components(left/right 112) on and/or in a stack(120/130/111) comprising at least one electrically conductive layer structure(111) and/or at least one electrically insulating layer structure(120/130);
mounting a process control component (200)(IC chip for the bias control) [0004,0101 of Takatani], configured for controlling processes executed by at least one of the process control component (200)(IC chip for the bias control) [0004,0101 of Takatani] and the processing components(left/right 112), on and/or in the stack(120/130/111) in such a way that the process control component (200)(IC chip for the bias control) [0004,0101 of Takatani] is coupled with at least part of the processing components(left/right 112) for transmitting signals; and
arranging at least one of the process control component (200)(IC chip for the bias control) [0004,0101 of Takatani] and the processing components(left/right 112) on or above a heat removal structure(108/960) for removing heat out of the stack(120/130/111) but does not disclose the relationship of mounting a process control component, configured for controlling processes executed by at least one of the process control component and the processing components, on and/or in the stack in such a way that the process control component is coupled through at least one electrical connection through the stack with at least part of the processing components for transmitting signals; wherein the at least one electrical connection is arranged between one main surface of the process control component and at least one main surface of the coupled part of processing components; wherein the heat removal structure is arranged at another main surface of the process control component opposite to the one main surface of the process control component or at at least one other main surface of the coupled part of processing components opposite to the at least one main surface of the coupled part of processing components.  Therefore, it would not be obvious to make the electronic device as claimed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819